On Rehearing.
This court, at its November term, 1915, rendered its decision reversing the decree of the said District Court appealed from in this cause, and the appellees, by their counsel, on December 3, 1915, presented to the court a petition for a rehearing of the cause, and the same has been carefully considered.
Only one remark need be made as to a view of the plea of purchaser for valuable consideration without notice, alleged to have been overlooked by this court. It is insisted that, since the consolidated mortgage of the Virginia Company of June 18, 1902, covers after-acquired property, the mortgagee is entitled to take as purchaser for value without notice any accretions to the property covered by the mortgage, even though due to the diversion of the property of the Richmond Company to the Virginia Company. Since any diverted or converted property of the Richmond Company rested under the lien of the prior and duly recorded mortgage given by the Richmond Company, under which the petitioner claims, it seems reasonably plain that such property could not be freed from the lien of that mortgage and brought under the lien of the Virginia Company’s mortgage as after-acquired property by the mere act of diverting and converting it to the use of the Virginia Company.
The refusal of this court to dismiss the appeal on the ground that the appellant had not shown ownership of the bonds is not to be taken as an adjudication of that issue.
It is now here ordered by this court that the rehearing asked for be, and the same is hereby, denied at the cost of the appellees.